Title: To Benjamin Franklin from Louis-Philippe Taboureau de Villepatour, 16 January 1778
From: Taboureau de Villepatour, Louis-Philippe
To: Franklin, Benjamin


Rue Bourbon villeneuve a Paris le 16. Janvier 1778.
J’ai l’honneur, Monsieur, de m’adresser à vous avec confiance, pour vous prier de vouloir bien me faire la grace de me confirmer, s’il est vrai, comme il m’est revenu de plusieurs côtés, que M. le chevalier de Mauduit duplessis, officier d’artillerie, aujourd’hui au service des Etats unis de l’Amérique, se soit distingué dans les avantages que les Amériquains ont eu sur les anglais; qu’il a eu un cheval tué sous lui, et que le congré, on ne peut pas plus satisfaìt de la maniere dont il s’etoit comporté, lui avoit fait présent de deux chevaux. Ce Jeune homme est d’une très ancienne famille de la Bretagne, et je m’intéresse infiniment à ses succès s’ils étoient tels que les nouvelles publiques et particulieres les annoncent, ils seroient susceptibles d’une grace que je chercherois bien volontiers à lui procurer. J’espere donc, Monsieur, que vous voudrés bien me répondre une Lettre ostensible sur le compte de cet officier; je ne vous dissimulerai pas que je compte en faire usage auprès de M. le Prince de Montbarey, pour l’engager à accorder la Croix de St. Louis à ce Jeune homme, si elle confirme les actions qu’on lui attribue. Je me suis flatté que vous voudriés bien contribuer à lui faire obtenir une pareille recompense, qui ne peut que redoubler l’emulation et le zéle de tous ceux qui suivent la même carriere, et qui ont l’avantage de déffendre une si belle cause. J’ai l’honneur d’être avec une respectueuse considération, Monsieur, Votre très humble et très obéissant serviteur
DE VILLEPATOUR
 
Endorsed: De villepatour enquiring after Du Plessis
Notation: Mr de Villepatour marechal de camp comandeur de l’ordre de st Louis frere de Mr. Tabourau ancien controlleur général. no.[?] Mr. du Plessis Mauduit
